Filed 6/24/22 P. v. Lopez CA4/2
Opinion following transfer from Supreme Court

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E071797

 v.                                                                      (Super.Ct.No. INF1600709)

 STEVEN LOPEZ,                                                           OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Anthony R. Villalobos,

Judge. Reversed and remanded for resentencing.

         Joshua L. Siegel, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Charlese C. Ragland, Assistant Attorney General, Eric A. Swenson and Marvin

E. Mizell, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
       Defendant and appellant Steven Lopez was found guilty of second degree murder

and the jury found true the special allegation that he personally used a firearm causing

great bodily injury or death within the meaning of Penal Code section 12022.53,

subdivision (d).1 At sentencing, the trial court refused to strike the firearm enhancement

and imposed the 25 years to life sentence on the section 12022.53, subdivision (d),

enhancement. Defendant filed an appeal contending the trial court should have exercised

its discretion to strike the enhancement under section 12022.53, subdivision (d), and

instead, impose sentence on a lesser included enhancement. In an unpublished opinion

People v. Steven Lopez (Jul. 28, 2020, E071797) [nonpub. opn.] (Opinion) we ruled—

based on the state of the law at the time—that the trial court only had discretion to strike

or impose the section 12022.53, subdivision (d), enhancement. Defendant filed a petition

for review, which was granted.

       On April 27, 2022, the California Supreme Court transferred the matter back to

this court with instructions to vacate our previous decision and reconsider the cause in

light of People v. Tirado (2022) 12 Cal.5th 688 (Tirado), which concluded that trial

courts are permitted to strike a firearm enhancement under section 12022.53, subdivision

(d), and impose a lesser, uncharged firearm enhancement in its place.

       The parties filed supplemental briefs. Defendant argues that because the record in

this case shows the trial court was unaware at the time of sentencing that it could strike

the section 12022.53, subdivision (d), enhancement and impose a lesser included



       1   All further statutory references are to the Penal Code unless otherwise indicated.

                                              2
enhancement, we must remand the matter to allow the trial court to exercise that

discretion. The People concede that remand is appropriate. We concur. We remand the

matter to the trial court with directions.

                     FACTUAL AND PROCEDURAL HISTORY2

       A.      SUMMARY OF FACTS AND CONVICTION

       On May 26, 2016, defendant was at Salvador Meza’s house. Defendant, Meza and

the victim were in Meza’s bedroom. Defendant and the victim showed each other their

guns. Meza left the bedroom. A few minutes later Meza heard gunshots and found the

victim in the front yard shot in the stomach. Meza observed defendant leave on his

motorcycle. The victim died at the hospital as a result of multiple gunshot wounds.

       Defendant was found guilty of one count of second degree murder (§ 187). The

jury also found true the special allegation that defendant personally used a firearm

causing great bodily injury or death within the meaning of section 12022.53, subdivision

(d).3 Defendant was sentenced to 40 years to life.

       B.      SENTENCING PROCEEDINGS

       Sentencing took place on December 5, 2018. Defendant filed a request that the

trial court strike the firearm enhancement pursuant to section 12022.53, subdivision (h),

which allows for the trial court to strike the enhancement within its discretion, on the



       2   The factual and procedural history in subsections A and B are from the Opinion.

       3  Section 12022.53 was amended effective January 1, 2022. (Stats. 2021, ch. 626
(A.B. 1171), eff. Jan. 1, 2022.) None of the changes impact the issues in this case. We
refer to the current version of section 12022.53 when referenced.

                                             3
basis he was 18 years old at the time of the crime, his immaturity, and lack of an

extensive record. He did not ask that a lesser enhancement be imposed. The People

contended that the trial court should not elect to strike the firearm enhancement pursuant

to section 12022.53, subdivision (h), and provided several aggravating factors.

       The trial court stated at the sentencing hearing that it had met with the parties in

chambers because the case was “troubling and difficult.” The trial court was troubled it

only had two options for sentencing, which was to impose the firearm enhancement or

strike it. The trial chose not to strike the enhancement noting defendant’s easy access to

guns, the severity of the crime, and since the victim was shot multiple times.

       C.     APPELLATE PROCEEDINGS

       On appeal, defendant argued the trial court did not understand at the time of

sentencing that it could strike the section 12022.53, subdivision (d), enhancement and

impose a lesser enhancement pursuant to section 12022.53, subdivision (b) or (c). At the

time of the appeal there was a split among the Courts of Appeal on the question of a trial

court’s authority to strike a greater section 12022.53 enhancement and instead impose a

lesser, uncharged section 12022.53 enhancement. In People v. Morrison (2019) 34

Cal.App.5th 217, 222-225, the court found that the trial court has discretion to impose a

lesser enhancement if it chooses to strike the section 12022.53, subdivision (d),

enhancement. However, this court found in People v. Yanez (2020) 44 Cal.App.5th 452,

(cause transferred from the California Supreme Court on April 20, 2022, and not citable,

S260819); and People v. Valles (2020) 49 Cal.App.5th 156, (cause transferred from the

California Supreme Court on May 18, 2022, and not citable), S262757, that the trial court


                                              4
only had the discretion to strike or impose the enhancement. Since this court decided

Yanez and Valles, we found the trial court properly determined that it could only impose

or strike the section 12022.53, subdivision (d), enhancement.

                                       DISCUSSION

       Section 12022.53 provides three different sentence enhancements for the personal

use of a firearm in the commission of enumerated offenses: a 10-year enhancement for

the personal use of a firearm (§ 12022.53, subd. (b)); a 20-year enhancement for the

personal and intentional discharge of a firearm (§ 12022.53, subd. (c)); and a 25-year-to-

life enhancement for the personal and intentional discharge of a firearm causing great

bodily injury or death (§ 12022.53, subd. (d)). “The court may, in the interest of justice

pursuant to Section 1385 and at the time of sentencing, strike or dismiss an enhancement

otherwise required to be imposed by this section. The authority provided by this

subdivision applies to any resentencing that may occur pursuant to any other law.”

(§ 12022.53, subd. (h).)

       On January 20, 2022, after the Opinion was filed in this case, our Supreme Court

issued its opinion in Tirado, supra, 12 Cal.5th 688. It found that subdivision (j) of

section 12022.53 authorizes courts to impose a lesser firearm enhancement after the court

has exercised its discretion to strike a greater firearm enhancement under section

12022.53, subdivision (h), provided the facts required to prove the lesser enhancement

were alleged and found true by the trier of fact. (Tirado, at pp. 699-701.) Section

12022.53, subdivision (j), provides, “For the penalties in this section to apply, the

existence of any fact required under subdivision (b), (c), or (d) shall be alleged in the


                                              5
accusatory pleading and either admitted by the defendant in open court or found to be

true by the trier of fact. When an enhancement specified in this section has been

admitted or found to be true, the court shall impose punishment for that enhancement

pursuant to this section rather than imposing punishment authorized under any other law,

unless another enhancement provides for a greater penalty or a longer term of

imprisonment.” The Tirado court found, “When an accusatory pleading alleges and the

jury finds true the facts supporting a section 12022.53(d) enhancement, and the court

determines that the section 12022.53(d) enhancement should be struck or dismissed under

section 12022.53(h), the court may, under section 12022.53(j), impose an enhancement

under section 12022.53(b) or (c).” (Id. at p. 700, fn. omitted.)

       Here, the facts necessary to support a lesser enhancement under subdivisions (b)

and (c) of section 12022.53 were found true by the jury. The jury found both that

defendant personally used the firearm and discharged the firearm. (Tirado, supra, 12

Cal.5th at p. 700.)

       As stated in the Opinion, at the time of sentencing the trial court was unaware of

its discretion to strike the section 12022.53, subdivision (d), enhancement and impose a

lesser included enhancement. Additionally, it was troubled by the fact that it had only

two options for sentencing on the firearm enhancement. “ ‘[W]hen the record shows that

the trial court proceeded with sentencing on the . . . assumption it lacked discretion,

remand is necessary so that the trial court may have the opportunity to exercise its

sentencing discretion at a new sentencing hearing.” (People v. McDaniels (2018) 22

Cal.App.5th 420, 425.) Accordingly, we will order remand of the matter to the trial court


                                              6
for it to conduct another sentencing hearing at which it shall exercise its discretion as to

whether to strike the section 12022.53, subdivision (d), enhancement and instead impose

a lesser enhancement, as authorized by Tirado. The trial court is to apply all newly

enacted sentencing laws on remand that are applicable.

                                       DISPOSITION

       Defendant’s sentence is ordered vacated. The matter is remanded for a full

resentencing, with directions to the trial court to consider striking or dismissing

defendant’s section 12022.53, subdivision (d), firearm enhancement and imposing a

lesser firearm enhancement. In all other respects, the judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                          MILLER
                                                                                  Acting P. J.


We concur:


CODRINGTON
                                  J.


FIELDS
                                  J.




                                              7